Citation Nr: 1731043	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with anxiety and depression.  

2.  Entitlement to an initial compensable rating for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for chronic bursitis with impingement syndrome, status post arthroscopy for biceps tendon rupture and rotator cuff tear, right shoulder. 

5.  Entitlement to service connection for right forearm shrapnel wound. 

6.  Entitlement to service connection for a right hand injury. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for adjustment disorder with anxiety and depression, and assigned a 30 percent disability rating.  The RO granted service connection for left ear hearing loss and assigned a noncompensable disability rating.  The RO also denied entitlement to TDIU and service connection for right ear hearing loss, a right forearm shrapnel wound, and a right hand injury.  

The Board recognizes that the Veteran is unrepresented.  The Veteran was previously represented by David Huffman, however, that individual is no longer accredited to represent claims before VA.  The Veteran requested a Travel Board hearing by way of his July 2013 substantive appeal.  The hearing was scheduled for a date in November 2016.  He was notified by way of letters dated in October 2016, but failed to appear for the hearing.  In a December 2016, the Veteran explained that he was unable to attend the hearing due to a transportation issue, but did not  request to reschedule the hearing.  He also acknowledged that his attorney was no longer practicing law and that he intended to represent himself, thus, the Board considers the Veteran unrepresented and the hearing request withdrawn.  

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.




FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw the above issues on appeal.    


CONCLUSION OF LAW

The criteria for withdrawal of the above issues on appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In December 2016 correspondence, the Veteran indicated that he wished to withdraw the remaining issues on appeal and requested that his overall disability rating remain at 40 percent.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issues.  Accordingly, the Board does not have jurisdiction over these issues, and dismissal is warranted.



ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


